Name: 77/251/ECSC: Commission Decision of 4 March 1977 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by Saarloor (Only the French and German texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-03-26

 Avis juridique important|31977D025177/251/ECSC: Commission Decision of 4 March 1977 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by Saarloor (Only the French and German texts are authentic) Official Journal L 078 , 26/03/1977 P. 0020 - 0020++++COMMISSION DECISION OF 4 MARCH 1977 EXTENDING THE AUTHORIZATION OF THE JOINT SELLING OF FUELS FROM HOUILLERES DU BASSIN DE LORRAINE AND SAARBERGWERKE AG BY SAARLOR ( ONLY THE FRENCH AND GERMAN TEXTS ARE AUTHENTIC ) ( 77/251/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 4 , 15 , 47 AND 65 THEREOF , HAVING REGARD TO DECISION 44/59 OF 4 NOVEMBER 1959 AUTHORIZING THE JOINT SELLING OF SOLID FUELS FROM HOUILLERES DU BASSIN DE LORRAINE AND SAARBERGWERKE AG BY THE SAAR-LOTHRINGISCHE KOHLENUNION , DEUTSCHFRANZOESISCHE GESELLSCHAFT AUF AKTIEN , UNION CHARBONNIERE SARRO-LORRAINE , SOCIETE PAR ACTIONS FRANCO-ALLEMANDE , OF SAARBRUECKEN AND STRASBOURG ( 1 ) ; HAVING REGARD TO DECISIONS 14/61 OF 20 DECEMBER 1961 ( 2 ) , 2/66 OF 2 FEBRUARY 1966 ( 3 ) , 2078/68/ECSC OF 19 DECEMBER 1968 ( 4 ) , 72/145/ECSC OF 8 MARCH 1972 ( 5 ) , 74/211/ECSC OF 4 APRIL 1974 ( 6 ) AND 76/325/ECSC ( 7 ) EXTENDING THE PERIOD OF VALIDITY OF DECISION 44/59 , HAVING REGARD TO THE APPLICATION OF 10 NOVEMBER AND 7 DECEMBER 1976 , WHEREAS BY DECISION 44/59 OF 4 NOVEMBER 1959 THE HIGH AUTHORITY AUTHORIZED UNTIL 31 DECEMBER 1961 THE JOINT SELLING OF FUELS FROM HOUILLERES DU BASSIN DE LORRAINE AND SAARBERGWERKE AG BY THE SAAR-LOTHRINGISCHE KOHLENUNION , DEUTSCH-FRANZOESISCHE GESELLSCHAFT AUF AKTIEN , UNION CHARBONNIERE SARRO-LORRAINE , SOCIETE PAR ACTIONS FRANCO-ALLEMANDE ( SAARLOR ) ; WHEREAS THE PERIOD OF VALIDITY OF THIS AUTHORIZATION WAS SUCCESSIVELY EXTENDED BY DECISIONS 14/61 , 2/66 , 2078/68/ECSC , 72/145/ECSC , 74/211/ECSC AND 76/325/ECSC , UNTIL 31 DECEMBER 1976 ; WHEREAS IN A LETTER DATED 10 NOVEMBER 1976 THE PARTIES CONCERNED GAVE NOTICE THAT THE JOINT SELLING AGREEMENT CONCLUDED BETWEEN THEM , WHICH WAS DUE TO EXPIRE ON 31 DECEMBER OF THAT YEAR , WOULD BE REPLACED BY A NEW AGREEMENT VALID UNTIL 31 DECEMBER 1979 ; WHEREAS THEY APPLIED FOR A CORRESPONDING EXTENSION OF THE AUTHORIZATION ; WHEREAS THE GROUNDS ON WHICH THE COMMISSION AUTHORIZED THE AGREEMENTS BETWEEN THE PARTIES FROM 23 FEBRUARY 1959 TO 31 DECEMBER 1976 ARE STILL VALID ; WHEREAS THIS IS THE CASE BOTH AS REGARDS COMPETITION WITH OTHER COMMUNITY UNDERTAKINGS AND WITH COAL FROM THIRD COUNTRIES AND AS REGARDS THE IMPROVEMENT OF DISTRIBUTION BY MEANS OF JOINT SALES ; WHEREAS BETWEEN 1 JANUARY AND 30 SEPTEMBER 1976 SAARLOR SOLD 21,0 % OF THE OUTPUT OF THE SAAR COLLIERIES AND 5,1 % OF THE OUTPUT OF THE LORRAINE FIELD ; WHEREAS THESE PERCENTAGES ARE COMPARABLE TO THOSE IN PREVIOUS YEARS ; WHEREAS THE AGREEMENT CONSEQUENTLY CONTINUES TO SATISFY THE CONDITIONS FOR AUTHORIZATION UNDER ARTICLE 65 ( 2 ) OF THE TREATY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PERIOD OF VALIDITY OF DECISION 44/59 IS HEREBY EXTENDED UNTIL 31 DECEMBER 1979 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE COAL-MINING UNDERTAKINGS CONCERNED AND TO SAARLOR . DONE AT BRUSSELS , 4 MARCH 1977 . FOR THE COMMISSION RAYMOND VOUEL MEMBER OF THE COMMISSION ( 1 ) OJ NO 58 , 14 . 11 . 1959 , P . 1147/59 . ( 2 ) OJ NO 85 , 30 . 12 . 1961 , P . 1639/61 . ( 3 ) OJ NO 25 , 8 . 2 . 1966 , P . 400/66 . ( 4 ) OJ NO L 7 , 11 . 1 . 1969 , P . 1 . ( 5 ) OJ NO L 76 , 29 . 3 . 1972 , P . 30 . ( 6 ) OJ NO L 113 , 26 . 4 . 1974 , P . 46 . ( 7 ) OJ NO L 78 , 25 . 3 . 1976 , P . 18 .